 In the Matter Of CINCH MANUFACTURING CORPORATIONandBENNIESCHULTZ, ET AL.Case No. 13-C-2931.-Decided September 21, 1950DECISION AND ORDEROn May 1, 1950, Trial Examiner Horace A. Ruckel issued his Inter-mediate Report in the above-entitled proceeding, finding that Re-spondent had engaged and was engaging in certain unfair labor prac-tices and recommending that it take certain affirmative action, as setforth in the copy of the Intermediate Report attached hereto.TheTrial Examiner further found that Respondent had not engaged inother alleged unfair labor practices and recommended dismissal ofthe complaint with respect thereto.Thereafter Respondent filedexceptions to the Intermediate Report and a supporting brief. oThe Board 1 has reviewed the rulings of the Trial Examiner at thehearing and finds that no prejudicial error was committed.The rul-ings are hereby affirmed.The Board has considered the IntermediateReport, the exceptions and brief, and the entire record in the case,2and hereby adopts the findings, conclusions, and recommendationsof the Trial Examiner except as inconsistent herewith 31.We agree with the Trial Examiner that Respondent violated Sec-tion 8 (1) and (3) of the original Act by discharging the nine com-plainants, all of whom were supervisory employees.These acts alloccurred before the 1947 amendments.Respondent told four of themwhen they reported for work at about 10: 30 a. in. on May 28, 1946,4and a fifth on. the following day,5 that they were "through" and wereconsidered as quitting or resigning for having failed to obey the ulti-Pursuant to the provisions of Section3 (b) of the Act,the Board has delegated itspowers in connection with this case to a three-member panel[Chairman Herzog and Mem-hers Reynolds and Styles].2As therecord and exceptions and brief fully present the positions of the parties, Re-spondent's request for oral argument is hereby denied.3At Respondent's request,its appearance is hereby corrected to read as follows :Messrs.John R.Nicholson, Charles M. Nisen,andDavid V. Flynn,ofNicholson&Nisen,Chicago,Ill., for Respondent.4Hopp, Reichold, Bennie Schultz, and Henry Schultz.Likethe TrialExaminer, we donot credit Evans' testimony that Hopp and Reichold said they did not want to resumework until the following day.5 Jarosh.91 NLRB No. 63.371917572-51-vol. 91-25 372DECISIONS OF NATIONAL LABOR RELATIONS BOARDmatum to report for work by 8 a. in. on May 28. The four others 6likewise disobeyed the ultimatum, and Respondent admits that itthereupon considered them "through" as well.All but Notardonatorefused to obey the ultimatum because of a prior concerted agreementnot to cross the existing picket line maintained by the Union onbehalf of the nonsupervisory employees.Moreover, Respondent wasaware of this reason before making the discharges.Thus, the con-certed nature of the refusal to work was known not only to SupervisorLodz, but also to Plant Superintendent Miller and Personnel DirectorEvans, and even to Vice-President and General Manager Wilson, ac-cording to Evans.As for Notardonato, he individually toldRespondent before his discharge that he would not report for workuntil the strike of nonsupervisory employees was over.As we havefrequently held, a sympathetic refusal to work, even by supervisoryemployees, was normally as protected under the original Act as theprimary strike itself.'Respondent argues for a different result here because the workwhich the complainants refused to do, unlike that in any of the citedcases, was for the sole purpose of facilitating resumption of operationsupon the impending termination of the strike, and was not in deroga-tion of the strike in any respect.However, at the time of the dis-charges, the strike and the accompanying peaceful picketing wereentirely lawful, and Respondent had not yet reached or signed a finalagreement with the Union.Accordingly, we would not be justifiedin removing from the complainants the same protection against dis-charge as the law afforded to the primary strikers.Respondent also argues for a dismissal because some of the com-plainants, if not all of them, were motivated at least in part byindi-divualfears of violence if they were to cross the picket line.But sucha motive would not help Respondent, for it would establish that thecomplainants were to that extent engaging in activities for theirow4-tmutual aid or protection .8Moreover, as we held in theNew YorkTelephonecase cited above, it would be an unfair labor practice forRespondent to discharge the complainants because of its belief thatthey had engaged in a sympathy strike, "whether or not such belief iswell founded."2.The Trial Examiner inadvertently failed to find, in rejecting Re-spondent's argument that the proviso to Section 10 (b) precluded is-e Cacucciolo, Notardonato, Sienke, and Sloger.IllinoisBell TelephoneCompany,88 NLRB 1171;New York Telephone Company,.89NLRB 383;Cummer-Graham Company,90 NLRB 644.8Member Reynoldsconcurs on the ground that the complainants here were motivatedat least in part by considerations of self-interest and were therefore entitled to protection.Cf. his dissenting opinion inCummer-GrahamCo., 90 NLRB 644. CINCHMANUFACTURING CORPORATION373,seance of the complaint herein, that the charge was filed and servedon Respondent between the enactment and the.effective date of theamended Act.We so find.3.We are in disagreement with the Trial Examiner as to the datefrom which back pay should run.The Trial Examiner fixed it forall nine complainants as "May 27, 1946, the date of Respondent's dis-crimination."However, we are of the opinion, as was the Trial Exam-iner at certain other points in his Intermediate Report, that the com-plainants were then on strike.The record does not persuade us that,absent the discrimination, the four who did not return to the planton May 28 or 29 would have gone to work until the termination of thestrike on June 7, 1946.We shall accordingly adhere to our usualpractice 9 and compute back pay only from the date when each com-plainant reported for work or would have done so if he had not beendiscriminatorily discharged by Respondent.Since the issuance of the Intermediate Report; 'we have adopted a'method of computing back pay different from that prescribed by theTrial Examiner.-Consistent with that new policy, we shall orderthat the loss of pay be computed on the basis of each separate calendarquarter or portion thereof to the date of a proper offer of reinstate-ment.The quarterly periods, hereinafter called "quarters," shall be-'gin with the first day of January, April, July, and October.Loss ofpay shall be determined by deducting from a sum equal to that whichthese employees would normally have earned for each quarter or por-tion thereof, their net earnings,11 if any, in other employment duringthat period.Earnings in one particular quarter shall have no effectupon the back-pay liability for any other quarter.We shall also order Respondent to make available to the Board uponrequest payroll and other records tb facilitate the checking of theamount of back pay due.12ORDERUpon the entire record in this case and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor Relations'Board hereby orders that Respondent, Cinch Manufacturing Corpo-ration, and its officers, agents, successors, and assigns, shall take the9See cases cited in footnote 7 above.10F.TV.Woolworth Company,90 NLRB 289.11By "net earnings"ismeant earnings less expenses,such as for transportation,room,and board,incurred by an employee in connection with obtaining work and working else-where, which would not have been incurred but for the unlawful discrimination, and theconsequent necessity of his seeking employment elsewhere.Crossett Lumber Company, 8NLRB 440. Monies received for work performed upon Federal, State, county, municipal, orother work-relief projects shall be considered as earnings.Republic Steel Corporation v.N. L. R. B.,311 U. S. 7.12SeeF.W. Woolworth Company, supra. 374DECISIONS OF NATIONAL LABORRELATIONS BOARDfollowing affirmative action, which the Board finds- will effectuatethe policies of the Act :(a)Offer to Frank Cacucciolo, Oscar Hopp, Leo Jarosh, AlphonseNotardonato, George Reichold, Bennie Schultz, Henry Schultz, LeoSienke, and Peter Sloger immediate and, full reinstatement to theirformer or substantially equivalent positions, without prejudice totheir seniority or other rights and privileges;(b)Make whole the nine individuals named in the preceding para-graph for any loss of pay that they may have suffered by reason ofRespondent's discrimination against them, in the manner above setforth;(c)Upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security paymentrecords, time cards, personnel records and reports, and all otherrecords necessary to analyze the amounts of back pay due under theterms of this Order;(d)Notify the Regional Director for the Thirteenth Region inwriting, within ten (10) days from the date of this Order, what stepsRespondent has taken to comply herewith.AND IT IS FURTHER ORDERED that the complaint, insofar as*it allegesthat Respondent violated Section 8 (a) (1) and (3) of the amendedAct, be, and it hereby is, dismissed.INTERMEDIATE REPORTMr. Richard C. Swander,for the General Counsel.Messrs. Charles M. NisenandJohn R. NicholsonofNicholson and Nisen,Chicago, Ill., for Respondent.STATEMENT OF THE CASEUpon a charge filed on June 6, 1946, by Bennie Schultz, an individual, the Gen-eral Counsel of the National Labor Relations Board, herein called respectivelythe General Counsel' and the Board, by the Regional Director for the ThirteenthRegion (Chicago, Illinois), issued a complaint dated January 3, 1950, againstCinch Manufacturing Company, herein called Respondent, alleging that Respond-ent had engaged in and was engaging in certain unfair labor practices affectingcommerce within the meaning of Section 8 (1) and (3) and Section 2(6) and(7) of the National Labor Relations Act, 49 Stat. 449, herein called the Act, andSection 8 (a) (1) and (3) and Section 2 (6) and (7) of the Act as amended,61 Stat. 136, herein called the amended Act. Copies of the complaint, accompa-nied by a notice of hearing, were duly served upon Respondent and Schultz.With respect to the unfair labor practices the complaint alleged, in substance,that Respondent (1) on or about-May 17, 1946, advised its foremen and super-visors, herein referred to as the foremen, that they would be expected, uponnotification, to pass through the picket lines of rank-and-file employees currently1 This designation has particular reference to counsel appearing at the hearing on behalfof the General Counsel. CINCH MANUFACTURING CORPORATION375conducting a strike at Respondent's plant, and to work during the strike (2) onor about May 26, 1946, while the strike was still pending, ordered its foremen,including Bennie Schultz, Leo Sienke, Alphonse Notardonato, Frank Cacucciolo,Leo Jarosh, George Riechold, Oscar Hopp, Peter Sloger, and Henry Schultz; topass through the picket lines and to perform work during the strike, whereuponthe above-named individuals engaged in concerted activities for their own mutualaid and protection in that they concertedly determined not to, and did not, passthrough the picket lines or work at "strike-breaking" activities during the strike,and (3) on or about May 28, 1946, discharged the named employees, and there-after refused to reinstate them, because of their concerted activities as abovedescribed, thereby discouraging such concerted activities as well as membershipin the rank-and-file union.On January 25, 1950, Respondent filed an answer, and on February 2 filed anamendment thereto.The answer, as amended, admitted certain allegations ofthe complaint with respect to the nature of Respondent's business, but deniedthat Respondent had engaged in any unfair labor practices. As affirmativedefences Respondent urged that the discharges complained of took place morethan 3 years before the issuance of this complaint,2 that the individualsnamed are by definition 2 in the amended Act no longer "employees" of Respond-ent, and denied that the Board has jurisdiction of the subject matter.Pursuant to notice, a hearing was held at Chicago, Illinois, from February 7to 14, 1950, before Horace A. Ruckel, the undersigned Trial Examiner, dulydesignated by the chief Trial Examiner.The General Counsel and Respondentwere duly represented by counsel and participated in the hearing.Full oppor-tunity to be heard, to examine and cross-examine witnesses, and to introduceevidence bearing upon the issues, was afforded all parties.At the conclusion of the hearing the undersigned granted a motion by theGeneral Counsel to conform the pleadings to the proof in formal matters, andreserved ruling upon a motion by Respondent to dismiss the complaint and upona motion by the General Counsel to strike certain parts of Respondent's answer.These motions are disposed of by the recommendations hereinafter made.Theparties were advised that they might argue orally before the undersigned andfile briefs with him by March 2. Subsequently, this time was extended by theChief Trial Examiner to April 17.The parties waived oral argument.On April17, the parties filed briefs.Upon the entire record in the case, and from his observation of the witnesses,the undersigned makes the following :FINDINGS OF FACTI.THE BUSINESS OF RESPONDENT.Respondent is an Illinois corporation having its principal office and place ofbusiness at Chicago, Illinois, where it is engaged in the manufacture of smallmetal and plastic assemblies, radio tube sockets, electrical connecting devices,terminal strips, lugs, and other components for the radio, electrical, and auto-motive industries.In the year 1946, during the events herein complained of,Respondent operated four plants in the city of Chicago. Only one of theseplants-the George street plant-is involved in these proceedings. In the year2Section 10 (a) of the amended Act provides, in part, as follows :Provided,that no complaint shall issue based upon any unfair labor practice oc-curring more than 6 months prior to the filing of the charge with the Board andthe service of a copy thereof upon the person against whom such charge is made.Section 2 (3) of the amended Act. 376DECISIONSOF NATIONALLABOR RELATIONS BOARD1949, the operations of all its plants were transferred to and combined in a new.plant on South Homan Avenue, Chicago,where all of Respondent's operationsAre now conducted.Respondent in the operation of its business,has continuously caused largequantities of parts and materials used in the manufacture of its finished prod-ucts to be purchased and transported in interstate commerce to its plants, fromand through States of the United States other than the State of Illinois.Dur-ing the year 1949 the value of parts and materials so purchased and transportedby Respondent was in excess of $250,000,of which more than $100,000 wasshipped to Respondent from points outside the State of Illinois.Respondent in the operation of its business causes, and has continuously caused,large quantities of its finished products to be sold and transported in interstatecommerce into and through States of the United States other than the State ofIllinois.During the year 1949,the receipts from the sales of such finished prod-ucts were in excess of $1,500,000,of which more than $1,000,000 was receivedfrom the sales of products outside the State of Illinois.Respondent admits thatit is, and at all relevant times has been, engaged in commerce within the meaningof the Act and the amended Act.II.THE LABORORGANIZATION INVOLVEDLocal 1150,United Electrical,Radio, and Machine Workers of America, C. I. O.(currently known as Local 1150,United Electrical,Radio, and Machine Work-ers of America),herein called the Union,is and at all times material herein hasbeen, a labor organization admitting nonsupervisory employees of Respondentto membership.III.THE UNFAIR LABOR PRACTICES1.BackgroundOn April 6,1946, following the breakdown of contract renewal negotiationsbetween Respondent and the Union,Respondent's nonsupervisory employeeswent on strike and picketed Respondent's plants inChicago.On the day previ-ous to the strike, when it was apparent that it was imminent, Respondent in-formed the foremen in all its plants that the plantswould be shutdown duringthe strike and no productionattempted, and that theywere not to report for.work until called, butthat theywould continue to be paidtheirfull wages, in-cluding normal overtime for Saturday work.The strike was not attended by anyviolence or threats of violence,and the managerialpersonnel and office workers,from the first, entered the plantat will.EachTuesday during the strike vari-ous foremen went through the picket lines to Respondent's office to collect theirwages.Toward the end of April negotiations were reopened between Respondent andthe Union,and several meetingswere heldof representatives of the two parties.By May 20, they were in agreement as to the terms of a contract,excepting aunion-shop demand.By June 7, complete agreement was reached and a con-tract signed.Respondent resumed plant operations the same day.2.The Graemere meeting;Vice-President Wilson's speechOn about May 17,when it had become apparent that substantial progress wasbeing made toward an agreement,Respondent's officials called its foremen to ameeting at the Graemere hotel, where Cary Wilson,Respondent's vice presidentand general manager, addressed them.Wilson, who had just come from a meet- CINCH MANUFACTURING CORPORATION377ing with union representatives, and so announced, in substance told the gatheringthat he was optimistic about reaching an agreement with the Union, that the endof the "strike was not far off, and that, upon call, the foremen and supervisorswould be expected to report to the plant a few days before the end of the striketo clean it up and ready it for production.To this much of Wilson's speech thereis no substantial conflict in the evidence.Witnesses called by the General Counsel, however, including most of the fore-men named in the complaint, testified uniformly that Wilson went on to statethat Respondent was losing money because of the strike, that Respondent was"going to start doing something," and that the foremen might be called upon to"get on the three hundred or the four hundred line."This reference, if made,would indicate that some production work might be attempted, since these were2 lines on which Respondent assembled plugs and sockets.Wilson testified,and in this he was supported by Fred Barrett, Respondent's attorney, who alsoaddressed the meeting,' Harry Miller, superintendent of the George Street plant,Arthur Peters, superintendent of all the plants, George Hart, general foreman ofthe George street plant, Ray Evans; personnel director at George street, andothers, all of whom denied that Wilson said anything concerning the 300 or400 line, or anything else about doing production work, and testified that hereferred only to "clean-up" work and the preparation of work schedules, sothat when the strike was over actual production might go ahead with a minimumloss of time.There is no question in the undersigned's mind that the witnesses called by theGeneral Counsel misunderstood these alleged remarks of Wilson.Respondent,from the first day of the strike, adopted the policy of attempting no productionwhatsoever during the strike, and had so announced to its supervisory employees.It was well known to both them and the strikers, and had been consistently fol-lowed during the month preceding the Graemere meeting.There appears to beno reason why Respondent, on May 17, should have announced the adoption of adifferent and contrary policy, and strong reasons why it should not.By. May 17Respondent and the Union had resumed negotiations.Agreement on a contractand the end of the strike were both in prospect.For Respondent on this date toreverse its policy and announce that it would attempt to operate its assemblylines would have been to throw the impending settlement with the Union intothe air and risk prolonging the strike.Moreover, as will later appear, whenthe foremen were called back on May 27, no production was in fact undertaken,and the pickets passed returning foremen and supervisors into the plant with-out opposition, in obvious realization that Respondent did not intend to engagein productionThe undersigned finds that Wilson spoke substantially as testified to by Re-;5pondent'switnesses, and that the foremen and supervisors present, includingthose named in the complaint,` understood or should have understood that if4 Barrett's remarks were confined principally to an account of Respondent's arrangementswith Captain Barnes, of the labor detail of the Chicago police, to provide police protectionto returning supervisory employees,and to reassuring them that they had nothing to fearfrom the pickets.5Although Respondent employed only one woman as a supervisor at the George streetplant,a number of them were employed at the other plants.All women supervisors wereexcluded from Respondent's call to work,additional evidence that it was intended to doonly clean-up work.9 Bennie Schultz was foreman of the shipping room ; Sienke, foreman of the toolroomm;Notardonato,foreman in the barrier assembly department;Hopp, a supervisor in the ship-ping room:;Cacucciold,supervisor'in the'barrier assembly department ; Jarosh and 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDand when they were called to the plant prior to the end of the strike it would notbe to do actual production work on the assembly lines, but only to clean up theplant and make it ready for production.3.Concerted activities of the foremen(a) Impromptu discussion on Homan avenueFollowing the Graemere meeting, about a dozen of the George street foremen,including those named in the complaint with the exception of Jarosh, walkeddown Homan avenue together and paused a half block or so from the hotel todiscussWilson's speech.All or most of them expressed reluctance to go into theplant before the termination of the strike, giving various reasons such as thatto do so would be "scabbing," that, as supervisory employees, they should not beexpected to do "clean-up" work, most of which was normally done by janitors,'and that they might be set upon by pickets. The undersigned does not find itnecessary or profitable to attempt to allocate to the particular individual theexact words he used or the precise reasons for his reluctance to agree withWilson's plan.' It is clear that their reasons were mixed, and probable that allthe reasons mentioned were present in the mind of each to a greater or lessdegree.While certain ones were moved primarily by a dislike of doing anywork other than that which they normally performed, others were influenced bythe thought that to do the work of any kind, whether production work or merelyclean-up work preparatory to production, would in effect militate against theinterests of the strikers ; and some of them, no doubt, wished to avoid thepossibility of physical contact with the pickets;In any event, the foremen came to an understanding that if and when theywere called to work before the termination of the strike, they would meet atthe corner of Elston street and Western avenue, a block from the plant, beforeentering.(b)The foremen are called to the plant; nature of the work requiredIn the afternoon of Sunday, May 26, 1946, Wilson directed Evans, Respondent'spersonnel director, to get in touch with the foremen and have them report atthe George Street plant the following morning at staggered intervals between7 and 8 o'clock? Evans, in accordance with his instructions, called all the maleforemen and supervisors, including the 24 employed at the George street plant30Reichold, supervisors in the center assembly room ; Harry Schultz, supervisor of machinemaintenance; and Sloger, supervisor of the receiving room.The supervisors were in therank of management just below the foremen, to whom they were responsible.° The janitors were included among the strikers.Respondent contends that the subsequent decision of these employees not to report forwork when called was not a collective decision but that of individuals acting from disparatemotives.It is hereinafter found that these activities were concerted, however motivated.9 The General Counsel contends, in effect, that the staggering of the hours of reportingfor work was for the purpose of making it difficult for the foremen to meet and collectivelywithhold their services, thus discouraging their collective action.There is no evidence tosupport this.The record shows on the contrary that Respondent adopted this plan uponthe recommendation of Captain Barnes for the purpose of minimizing the possibility ofclashes on the picket line.ioThere were at this time 25 foremen.and supervisors at this plant, of whom 1 was awoman.Of these 24, 1 was sick. Of the remaining 23, 14 entered the plant and 9-those named in the complaint-did not.The defections were confined entirely to theGeorge street plant.The foremen at the other 2 plants, all of whom reported for work,are not involved in these proceedings.The foremen at the other plants were ordered toreport to work at the George Street plant, rather than their own, and this plant was desig- CINCH MANUFACTURING CORPORATION379The two Schultzes, Sienke and Jarosh, in response to Evans' call,11 said theywould be at the pant on the following morning at the hour assigned them. Noneof the others flatly refused.Some, however, asked Evans if the strike was over,and when told that it was not stated, in effect, that they did not want to orwere afraid to come through the picket line. Evans reminded these of thepolice protection which had been arranged for, and reassured them.Most of Respondent's supervisory employees reported for work and wereassigned to sweeping, painting, and picking up, work usually done by maintenanceemployees, and to washing windows and lights, and cleaning floors and benches,normally done by janitors and service employees. Some paper work was done,and in the toolroom some dies were inspected and some minor repairs of diesmade.No actual production or assembly work was attempted.On the followingWednesday, May 29, when good progress had been made in readying the GeorgeStreet plant, the .Van Buren Street foremen, together with a few from GeorgeStreet,were transferred to the Van Buren Street plant where they were set tosimilar work.'(c)Further concerted.action of the foremen;Respondent acquires knowledgeof itInstead of reporting at the George street plant on Monday morning, May 27,the- nine foremen and supervisors named in the complaint, with the exception ofNotardonato, met on the corner of Elston and Western Avenue, as agreed uponduring their conversation on Homan Avenue following the Graemere meeting.They discussed the. situation at the plant, expressing to one another their variousviews and attitudes as they had done 10 days previously on Homan Avenue.The consensus was that they would not go into the plant so long as the picketline was in effect.Sometime after 9 o'clock, Waldemer Lodz, whom Wilson referred to whiletestifying as "more or less" the production manager," upon hearing that a numberof foremen were congregated at Elston and Western, walked down to the cornerand engaged them in conversation. Lodz asked the group why they had notreported for work and was told that they were not going through the picket linesbefore the strike was settled, some stating that they were afraid to do so. About11 o'clock, after Lodz had left, the group broke up but not before agreeing to meetat the same place on Wednesday morning if they were again called to the plant.Lodz, on returning to the plant, reported his conversation with the forementoMiller, plant manager.Hated as the first to be readied for production because Captain Barnes advised Respondentthat his men were better able to police that plant that the others.11Respondent's alleged reliance on the statements of these foremen as part of the claimedjustification for their subsequent discharge is hereinafter discussed.11Lodz's supervisory duties are in dispute,Respondent contending that he was nothingmore than an "expeditor" of customers' orders, without actual supervisory authority overproduction workers.Wilson testified however, that Lodz "ran the 300 and 400 and varioustypes of connectors," and that by this he meant that lie gave the production foremen overthese lines information as to what parts were ordered by the customer, and would "tellthe foremen they wanted these parts made."Other testimony shows that Lodz coulddirect that priority be given one order over another.He was paid a monthly salary of$425.The undersigned finds that Lodz was a supervisor within the meaning of the Act,with authority to bind Respondent.The question is largely academic, however, so far asnotice to Respondent of the collective activities of the 9 foremen is concerned,since Lodzsubsequently relayed his conversation with the group to Miller, superintendent of theGeorge street plant.Respondent was in the possession of this knowledge when it dis-charged those individuals named in the complaint. 380DECISIONS OF NATIONAL LABOR RELATIONS BOARDLodz denied while testifying that anyone acted as a spokesman for the groupin question, or referred to any collective decision having been made, and fromthis Respondent argues that the foremen concerned were acting as individuals-rather than concertedly as a group.This contention is hereinafter considered.(d) Continued refusal of foremen to report for work; their dischargeDuring the morning of May 27, it came to Wilson's attentionthrough Evans, viaWilson, via Lodz, that certain foremen and supervisors had not cometo work asordered, and he reported this fact to Lester Tarr, Respondent's president,express-ing the view that the men were afraid to cross the picket lines.Tarr gave it ashis opinion that they might not have fully understood what was expected of themin the way of work, and directed Wilson to have Evans get in touch with the menagain that evening and order them to report to the plant on Tuesday. Tarrdeclared that if they did not do so it would be concluded that they did not wish towork any longer for Respondent, and' their "resignations" should be accepted.Wilson conveyed these orders to Evans, with the injunction that the men should betold that they must report not later than 8 o'clock the followingmorning.Thatevening Evans telephoned those of the nine' foremen who had telephones.Hiscalls met with a mixed reception.Evans admitted that Sienke asked if the strike was over, and when told that itwas not, asked Evans if he was trying to make a "strikebreaker" of him, andEvans told him that if that was his attitude his "resignation" was accepted ; thatNotardonato told him that he would not come in until the strike was over, andthat he, Evans, replied that Respondent would have to "scratch him off (its) list" ;that Sloger, whom Evans did not reach on the telephone until Tuesdaymorning,asked him if Respondent was trying to make a "fink" out of him, andEvans toldhim that his resignation would be accepted.Evans testified that Cacucciolo, whowas not called as a witness, asked if the strike was over, and whenEvans repliedin the negative, said that he was afraid of "trouble" and would not cross the picketline.Evanswas unable to reach Jarosh personally but left amessage for him.These five employees did not report at the plant on Tuesday, as ordered.Evans reached Bennie Schultz on the telephone on Tuesdaymorning, about7 o'clock.Evans testified that Schultz stated that he had just got in and did notknow whether he could be, at the plant by 8 o'clock, whereupon Evans toldhim if hewas "going to take that .attitude" Evans would have to accept his resignation.Schultz's testimony did not differ materially from that ofEvans.Evans wasunable to reach Hopp directly, but left word for him to report by 8 o'clock.Reichold asked Evans if the strike was over, and when told that it wasnot, wastold, according to Evans that if he did not follow instructionshis resignation wastherewith accepted.Evans, unable to reach Henry Schultz on the telephone, senthim a telegram.On Tuesday morning, Henry Schultz, Ben Schultz, Oscar Hopp, and GeorgeReichold arrived at a restaurant opposite the office entrance to the plant wherethey discussed the situation and decided not to enter.Later, Pat Amato, presi-dent of the Union, approached them and told them to go in if they wished.Afterfurther consultation, and at a time which they did not definitely fix while. testify-ing, but which Evans fixed as 10: 30 or 10: 45, and which was clearly afterS o'clock, they entered the plant office..Evans asked them, according to his testi-mony, what they wanted and the two Schultzes replied that they were there to goto work, Reichold and Hopp stating that they did not wantto resumework untilthe following day.Evans told them, according to his testimony, that they were"through" because they had not reported for work onMonday and were late in CINCH MANUFACTURING CORPORATION381reporting on Tuesday.The testimony of the four men is that Evans greeted themwith the question as to whether they were there to go to work.The undersignedfinds it unnecessary to resolve this contradiction. It is not disputed that Evans,after initially greeting the men and being told that they were willing to go to work,left them and asked Tarr and Wilson if the instructions to discharge those whodid not report by 8 o'clock on Tuesday, still stood.He was told that they did, and-that the men were discharged. Evans then returned to his own office andconfirmed the discharge.Jarosh, whom Evans had been unable to reach personally on Monday nightor Tuesday morning, and who seems to have been temporarily out of contactwith his fellow foremen, came back to Elston and Western avenues on Wednes-day morning as had been agreed. There he met Sienke and Hopp who told himthey had been discharged. Jarosh then reported to the plant office and askedEvans if the order of discharge applied to him, and Evans said that it did.Contentions and ConclusionsRespondent advances three principal contentions in supportof its motionto dismiss the complaint (1) that the foremen named in the complaint were not'acting in concert, but as individuals, in not reporting for work when summonedby Respondent, (2) that, assuming concerted action, Respondent had no ade-quate notice or knowledge of it, and (3) assumingthe first two, Respondentnevertheless could properly discharge them for refusalto do the type of workrequired of them.These contentions must all be decided adversely to Respondent.First, there is abundant evidence that the employees in question were actingin concert.The concert of action began on May 17, 1946, upon the breakup ofthe Graemere meeting.Wilson's speech, however misunderstood or misinter-preted, was the subject of discussion among the foremen.Granted that theyadvanced different reasons for their determination not to enter the plant beforethe termination of the strike, a common decision was reached-to meet on thecorner of Elston Street and Western Avenue if and when summoned for work,to discuss the situation further.The discussion of the group's course of actionwas continued on May 27, at the appointed place. It may be granted that thesame diverse motives actuated the men on this occasion, some objecting to en-tering the plant on the ground that to do so would be "strikebreaking" andwould render them "finks," others expressing reluctance to do work different.from that which they ordinarily did, and still others being moved principally ifnot solely by fear of physical encounters with the pickets.Nevertheless, theirdecision was again a joint one-not to enter the plant while the strike was on.They became strikers.Respondent, in its brief, urges that refusal to, report for work based solelyupon fear of physical harm in going through a picket line, is not a concerted,activity protected by the Act. It argues, with some persuasiveness, that em-ployees who refuse to go through a picket line because of such a hazard canhardly be said to be acting in support of the strikers, but cites no Board cases.In theNew York Telephonecase,°a decided on April 13, 1950, subsequent toa;New York Telephone Company,89 NLRB 383. In that case one employee,a super-visor, refused to cross a rank-and-file picket line and was discharged, the employer con-tending that she was motivated only by fear of physical harm. The Board found, as afact, that the employee acted on principle, that the employer knew it, and held that theemployee, by her refusal, thereby joined in the concerted activities of the striking em-ployees, and was protected against discharge in so doing.The Board did not indicatewhat its holding would have been had it found the supervisor influenced only by fear. 382DECISIONSOF NATIONALLABOR RELATIONS BOARDthe drafting of Respondent's brief, concert of action was held to exist between.one individual supervisor and the rank-and-file strikers. In the case at bar theconcert was not only between a group of supervisory employees and the strikers,but among the supervisory employees themselves.Whatever their motives asindividuals they became merged in the group motive, once a decision was made.to act as a group"Second, Respondent had notice that its recalcitrant foremen were acting inconcert, and that their concerted activities, in part at least, were related to the:interest of the strikers.Lodz observed their group action on May 27 on thecorner of Elston and Western, where he was told by some of the group that theywould not go to work so long as there was a picket line," without reference to anyelement of physical danger. Lodz, found to be a supervisory employee himself,reported his conversation to Wilson, who reported it to Evans, who reported it toTarr.If there remained any doubt in the minds of Respondent's officials as towhat motivated the foremen in question, it should have been removed by Evans'telephone conversations that evening and the next morning.As has been found,several of the foremen gave Evans as their reasons for not reporting for work,that to do so would be "strikebreaking," and would make them "finks."Respond-ent had still further notice of the concerted activities of those named in thecomplaint when on Tuesday, for the second day in a row, they failed to report tothe plant at the time stipulated.The undersigned does not believe that Respond-ent at the time it discharged the employees named in the complaint could havereasonably believed that they were acting as so many individuals, fortuitouslyand for unrelated reasons.Respondent's further contention-that the foremen. were not called upon to doactual production work, but work which did not compete with the work done,by its nonsupervisory' employees and that hence their concerted activities werenot protected by the Act-though perhaps persuasive as a matter of logic iswithout foundation in the decisions.Under the original Act by which theinstant case is governed, supervisory employees were "employees" by definitionand, like other employees, could go on strikefor and reason whatsoeverand beprotected against discharge.Exceptions to this rule were enunciated by theBoard in cases where the concerted activities violated property" or contract17rights of the employer, or which were designed to compel illegal conduct by him,"14The Board inCarnegie-Illinois Steel Corporation(84 NLRB 851) recognized that the89 supervisors who did not report for work when ordered were motivated by diverse reasonsamong them adherence to a strike policy statement of the Foremen's Association of Amer-ica not to "scab" by performing nonsupervisory work, dissatisfaction with living condi-tions in the plant, and disinclination for personal or family reasons to stay in the plant24 hours a day. The Board found the ensuing discharges justified on other grounds peculiarto that ease.15Taken literally, and there seems to be no reason for taking it otherwise, "as long asthere is a picket line" means "as long as there isany kindof a picket line," no matterhow peaceful or how unresisting to those seeking to cross it. In short, in the mindsof those who used this expression, it would seem that it was not the attitude of thepicketswhich was the deterrent, but the principle of observing a picket line.As hasbeen found, no violence attended the strike and there was, in fact, no attempt madeto keep the supervisory employees out of the plant.10N. L. It. B. v. Fansteel Metallurgical Corp.,306 U. S. 240 ;N. L. R. B. v. ClinchfleldCoal Corp.,145 F. 2d 66 (C. A. 4).17N. L. It. B. v. Sands rf fg.Co., 306 U. S. 332;Hazel-Atlas Glass Co. v. N. L. R. B.,127F. 2d 109 (C. A. 4) ;United Biscuit Co. v. N. L. It. B.,128 F. 2d 771 (C. A.7) ; ScullinSteel-Co.,65 NLRB 1294,Fafnir BearingCo., 73 NLRB 1008;National Electric Prod-ucts Corp.,80 NLRB 995.1BAmerican News Co., Inc.,55 NLRB 1302. CINCH MANUFACTURING CORPORATION!383or which were otherwise contrary to law."TheCarnegie-IllinoisSteelcasesupra,extended the area of unprotected concerted activity to cover a situationwhere the work of supervisors in a strike situation was essential to protect theemployer's property against almost irreparable damage.2°None of these casesis applicable here.In particular,it is not contended that the work the foremenwere summoned to do was necessary to protect Respondent'sproperty fromharm, as in theCarnegie:case.The only loss which Respondent might havesustained had it waited to call its foremen until the strike was over, was eco-nomic.Most strikes lead to economic loss, and such loss as Respondent sustainedby failure of nine foremen to engage in cleaning up the plant and readying it forproduction was no different in kind from the loss it sustained as the result ofthe rank-and-file strike.The undersigned finds Respondent's third principaldefense to be equally void of merit.Certain other defenses of Respondent remain to be considered.Its argumentthat the proviso to Section 10 (b) of the amended Act 21 deprives the Board ofjurisdiction in this matter has been considered and overruled by the courts."Its argument directed to delay in issuing the complaint and latches has been.disposed of by the Board 23 Its objection to the form of the charge and noticethereof has also been rejected as a defense.24Respondent's motions to dismisson these grounds must be, and are, denied.nThe undersigned concludes and finds that Respondent,by discharging onMay 27, 1946,the employees named in the complaint,violated Section 8 (3) ofthe Act, and thereby interferred with, restrained,and coerced its employees inthe exercise of the rights guaranteed in Section 7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICE UPON COMMERCEThe activities of Respondent set forth in Section III, above,occurring inconnection with the operations of Respondent described in Section I, above,,have a close,intimate,and substantial relation to trade, traffic,and commerceamong the several States,and tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.V.THE REMEDYSince it has been found that Respondent has engaged in certain unfair laborpractices,itwill be recommended that it take certain affirmative action designedto effectuate the policies of the Act.As supervisory employees are, not pro-19Southern S. S. Co. v. N.L. It. B.,316 U. S.31;N. L.R. B. v. Perfect CircleCo., 162F. 2d 556(C. A. 7) ; N. L.It. B. v. Indiana Desk Co.,149 F. 2d 987(C. A. 7).20 Cf.Illinois Bell TelephoneCo., 88 NLRB 1171.21 Section 10 (b) reads,in part, as follows:"Provided,that no complaint shall issuebased upon any unfair labor practice occurring more than six months prior to the filingof the charge withtheBoard and the service of a copy thereof upon the person againstwhom such charge is made...."22 Itasca Cotton Mfg.Co., 179 F. 2d 504 (C.A. 5), enforcing 79 NLRB 1442;VanetteHosiery Mills,179 F. 2d 504(C. A. 5), enforcing 80 NLRB 1116.23Agar Packing and ProvisionsCo., 81 NLRB 1262 ;Olin Industries,86 NLRB 203.24Cathey Lumber Company,86 NLRB 157.2SRespondent also relies onGreater New York BroadcastingCo., 48 NLRB 720, and,Carnegie-Illinois, supra,in discharging the two Schultzes,Sienke and Jarosh who told Evanson May 26 that they would report for work. The undersigned finds no merit in thisdefense.In the cases cited on this point the employer's right to rely upon such assurancesdepends for its rationale upon the peculiarly vulnerable nature of the employer's opera-tion.Absent such a situation,the rationale is inapplicable.Moreover, Respondent con-tended that Sienke was not discharged,but quit voluntarily. 384DECISIONS OF NATIONAL LABOR RELATIONS BOARDtected by the amended Act, the undersigned will omit the usual cease and desistorder and_ recommend only that Respondent reinstate the complainants withback pay.28It has been found that Respondent discharged Bennie Schultz, Leo Sienke,Alphonse Notardonato, Frank Cacucciolo, Leo Jarosh, George Reichold, Oscar'Hopp, Peter Sloger, and Henry Schultz because they engaged in concerted activi-, ties.It will therefore be recommended that Respondent offer these employeesimmediate and full reinstatement to their former or substantially equivalentpositions 27 without prejudice to their seniority and other rights and privileges,and make them whole for any loss of pay they may have suffered by reason ofRespondent's discrimination against them, by payment to each of them of asum of money equal to the amount of wages he would have earned from May 27,1946, the date of their discharge, to the date of the offer of reinstatement,28 lesshis net earnings 2° during said period.Upon thebasisof the foregoing finding of fact and upon the entire record inthe case, the undersigned makes the following :CONCLUSIONS OF LAW1.Local 1150, United Electrical, Radio, and Machine Workers of America,C. I. 0., is a labor organization within the meaning of Section 2 (5) .of'the Act.2.By discriminating in regard to the hire and tenure of employment of BennieSchultz,Leo Sienke, Alphonse Notardonato, Frank Cacucciolo, Leo Jarosh,George Reichold, Oscar Hopp, Peter Sloger, and Henry Schultz, thereby dis-couraging membership in a labor. organization, Respondent has engaged in un-fair labor practices within the meaning of Section 8 (3) of the Act.3.By such discrimination Respondent interfered with, restrained; and coercedits employees in the exercise of the rights guaranteed in Section 7 of the Act,thereby engaging in unfair labor practices within the meaning of Section 8 (1)of the Act.4.The aforesaid unfair labor practices are under labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[RecommendedOrder omitted from publication in this volume.]18Republic Steel Corporation, 77NLRB 1107.n In accordance with the Board's consistent interpretation of the term, the expression"former or substantially equivalent position" is intended to mean "former. position when-ever possible and if such position is no longer in existence, then to a substantially equivalentposition."See:Chase National Bank of the City of New York, etc.,65 NLRB 827.21 See :Crossett Lumber Company, 8NLRB 440, 497-498.m See :Republic Steel Corporation(Upson Division),77 NLRB 1107,andUniversalCamera Corporation,79 NLRB 379, enforced 179 F. 2d 749 (C. A. 2).